 Case 1:20-cv-03127-SAB   ECF No. 101   filed 10/30/20   PageID.2924 Page 1 of 3




 1    ROBERT W. FERGUSON
      Attorney General
 2    NOAH GUZZO PURCELL, WSBA #43492
      Solicitor General
 3    NATHAN K. BAYS, WSBA #43025
      KRISTIN BENESKI, WSBA #45478
 4    ANDREW R.W. HUGHES, WSBA #49515
      CRISTINA SEPE, WSBA #53609
 5    Assistant Attorneys General
      EMMA S. GRUNBERG, WSBA #54659
 6    TERA M. HEINTZ, WSBA #54921
      (application for admission forthcoming)
 7    KARL D. SMITH, WSBA #41988
      Deputy Solicitors General
 8    800 Fifth Avenue, Suite 2000
      Seattle, WA 98104
 9    (206) 464-7744

10
                      UNITED STATES DISTRICT COURT
11                   EASTERN DISTRICT OF WASHINGTON
                                AT YAKIMA
12
      STATE OF WASHINGTON, et al.,             NO. 20-03127-SAB
13
                    Plaintiffs,                NOTICE
14
        v.
15
      DONALD J. TRUMP, et al.,
16
                    Defendants.
17
18
19

20
21
22


     NOTICE                                   1              ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     NO. 20-03127-SAB                                             800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104
                                                                         (206) 464-7744
 Case 1:20-cv-03127-SAB     ECF No. 101    filed 10/30/20   PageID.2925 Page 2 of 3




 1          The Plaintiff States sent proposed language to Defendants at 1pm Pacific
 2    today. The parties conferred and appeared close to agreement. Defense counsel,

 3    however, have been in a hearing in the D.D.C. since 2pm Pacific, and the hearing

 4    is ongoing. The parties hope to file a stipulated order very shortly after the D.D.C.

 5    hearing ends.

 6          DATED this 30th day of October, 2020.

 7                                         ROBERT W. FERGUSON
                                           Attorney General
 8
                                           /s/ Noah Guzzo Purcell
 9                                         NOAH GUZZO PURCELL, WSBA #43492
                                               Solicitor General
10                                         NATHAN K. BAYS, WSBA #43025
                                           KRISTIN BENESKI, WSBA #45478
11                                         ANDREW R.W. HUGHES, WSBA #49515
                                           CRISTINA SEPE, WSBA #53609
12                                             Assistant Attorneys General
                                           EMMA GRUNBERG, WSBA #54659
13                                         TERA M. HEINTZ, WSBA #54921
                                               (application for admission forthcoming)
14                                         KARL D. SMITH, WSBA #41988
                                               Deputy Solicitors General
15                                         800 Fifth Avenue, Suite 2000
                                           Seattle, WA 98104
16                                         (206) 464-7744
                                           noah.purcell@atg.wa.gov
17                                         nathan.bays@atg.wa.gov
                                           kristin.beneski@atg.wa.gov
18                                         andrew.hughes@atg.wa.gov
                                           cristina.sepe@atg.wa.gov
19                                         emma.grunberg@atg.wa.gov
                                           tera.heintz@atg.wa.gov
20                                         karl.smith@atg.wa.gov
                                               Attorneys for Plaintiff State of
21                                             Washington
22


     NOTICE                                       2              ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
     NO. 20-03127-SAB                                                 800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
                                                                             (206) 464-7744
 Case 1:20-cv-03127-SAB   ECF No. 101    filed 10/30/20   PageID.2926 Page 3 of 3




 1                          DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be

 3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

 4    which will serve a copy of this document upon all counsel of record.

 5          DATED this 30th day of October, 2020, at Tumwater, Washington.

 6                                 /s/ Sara Cearley
                                   SARA CEARLEY
 7                                 Paralegal
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22


     NOTICE                                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     NO. 20-03127-SAB                                              800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104
                                                                          (206) 464-7744
